                Case 5:12-mj-71158-HRL Document 3 Filed 06/10/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JIMMY T. DOAN (CABN 271448)
   Special Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5054
 7        FAX: (408) 535-5081
          jimmy.doan@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                            SAN JOSE DIVISION
12

13 UNITED STATES OF AMERICA,                         ) NO. 5:12-MJ-71158
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           ) Re: Dkt. No. 2
                                                     )
16 MIGUEL ARROYO-SALGADO,                            )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above Complaint against Miguel

21 Arroyo-Salgado without prejudice and moves that the Court quash the arrest warrant issued in

22 connection with the Complaint in this case against Miguel Arroyo-Salgado.

23

24 DATED: June 9, 2020                                          Respectfully submitted,
25                                                              DAVID L. ANDERSON
                                                                United States Attorney
26

27                                                                     /s/ Jimmy T. Doan
                                                                JIMMY T. DOAN
28                                                              Special Assistant United States Attorney

     NOTICE OF DISMISSAL
     No. 5:12-MJ-71158_____                                                                   v. 7/10/2018
30
             Case 5:12-mj-71158-HRL Document 3 Filed 06/10/20 Page 2 of 2




1          Leave is granted to the government to dismiss the Complaint against Miguel Arroyo-Salgado. It

2 is further ordered that the arrest warrant issued in connection with the Complaint is quashed.

3

4

5 Date:    June 10, 2020                                       _________________________________
                                                               HON. VIRGINIA K. DEMARCHI
6                                                              United States Magistrate Judge

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. 5:12-MJ-71158_____                                                                  v. 7/10/2018
30
